Title: To James Madison from John Adams, 6 December 1816
From: Adams, John
To: Madison, James


        
          Dear Sir
          Quincy Decr 6. 1816
        
        As I feel a kind of Ambition to introduce to the past present and future Presidents of U.S. Some of our most amiable Men, least bigotted least Superstitious Characters, and most catholic Minds, (in the moral, not Ecclesiastical Sense of the Word) I take the Liberty to introduce to you The Rev. Mr Henry Colman.
        As it was known that he intended a Journey to the Southward for his Health which is delicate, he has been appointed to carry our Massachusetts votes for President to Washington. He knows they are all for Mr King & Col. Howard. This knowledge however has not diminished his Desire to pay his respects to Mr Madison and Mr Monroe.
        You may depend upon it he is a Man of Honour and Candour; and that you will never have reason to repent of any Civilities you may Shew him.
        Such is the State of Minds here, that had Mr Madison been Candidate, he would probably have had the Votes of Massachusetts, and consequently of all New England. Mr Monroe had not been So long and So well known. And our Orlando Furioso, took Advantage to inflame anew the dying Embers of a Party Spirit. Otherwise you might have Seen Massachusetts voting for Mr Monroe. I am, Sir with Usual Respect, Your most obedient
        
          John Adams
        
       